Case: 3:20-cv-01948-JGC Doc #: 31 Filed: 10/30/20 1o0f1. PagelD #: 1569

FILED

UNITED STATES DISTRICT COURT OCT 30 2020
NORTHERN DISTRICT OF OHIO

CLERK. U.S. DISTRICT COURT
NORTHERN DISTRICT OF OHIO
TOLEDO

Michael Renz, Eric Calderaro, et. al CIVIL CASE NO. 20-CV-01948

VS.

JUDGE Carr
State of Ohio, Gov. Mike DeWine,

Lance Himes and Amy Acton

PRAECIPE FOR ISSUANCE

 

P ORIGINAL SUMMONS

Ix ALIAS SUMMONS

+

THIRD PARTY SUMMONS

+

CERTIFICATE OF JUDGMENT LIEN UPON LANDS AND TENEMENTS §2329.02 ORC

r CERTIFICATE OF JUDGMENT FOR REGISTRATION IN ANOTHER DISTRICT

[ WRIT OF EXECUTION

OTHER (Please Specify)

 

Document to be issued should be uploaded as an attachment to the Praecipe.

If service of summons will be done by certified or ordinary mail, see Local Rule 4.2.

Date: /10/29/2020 By: Tom Renz

 

 

Attorney for |Plaintiff

revised 02/2009
